Citation Nr: 1522186	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  14-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with secondary dysthymic disorder.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to July 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Although the RO considered a subsequent February 2012 rating decision as the rating decision on appeal with respect the claim of entitlement to an increased rating for PTSD, the Board finds the August 2011 rating decision is the correct decision on appeal.  Within the one-year period following notification of the August 2011 decision, VA received correspondence from the Veteran.  Specifically, the Veteran's February 2012 notice of disagreement as to the February 2012 rating decision is also timely to the August 2011 rating decision, and construing the Veteran's statement liberally, the Board finds such applies to the August 2011 rating decision, which is more favorable to the Veteran.  Following issuance of a statement (SOC) in March 2014, a substantive appeal was timely received within 60 days thereafter.  As such, the August 2011 rating decision is the rating decision on appeal for a higher initial evaluation for PTSD.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

During the pendency of the Veteran's claim for an increased evaluation for PTSD, the Veteran has asserted that his service-connected PTSD, as stated in his September 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, has rendered him unemployable.  The Board finds a Rice-type TDIU claim has been raised by the record, as the effective date of the Veteran's Rice-type TDIU claim would allow for the potential assignment of an earlier effective date, as opposed to a "traditional" TDIU claim based on his September 2011 claim for entitlement to a TDIU.  As such, it is advantageous to the Veteran for the Board to interpret the TDIU claim in appellate jurisdiction as the Rice-type TDIU as opposed to the "traditional" TDIU claim. 

Additionally, after this case was transferred to the Board, the Veteran submitted additional evidence which consisted of a February 2015 medical letter.  In a February 2015 statement, the Veteran waived the right to initial consideration of this additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  Thus, the Board may proceed with appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas.

2.  Resolving all reasonable doubt in the favor of the Veteran, the Veteran is unable to secure or maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014). 

2.  The criteria for entitlement to a TDIU are met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for PTSD arose from a disagreement with the initial evaluation assigned following the grant of service connection for PTSD.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.  With respect to the TDIU claim, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist with respect to the TDIU claim is harmless and will not be further discussed.

The Veteran's service treatment records, post service VA treatment records and private treatment records have been obtained and are associated with the claims file. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In October 2011, VA received notification from the Social Security Administration that the Veteran's medical records related to a claim for Social Security disability benefits had been destroyed. The Veteran was so informed in November 2014 correspondence; however, the Veteran responded later that same month that he never filed a claim with the Social Security Administration and thus no records existed.  Thus, no further duty on the part of VA to obtain these records is warranted.

Additionally, VA satisfied the duty to assist the Veteran by providing a medical examination to the Veteran.  VA provided a PTSD examination to the Veteran in July 2011 and obtained an addendum opinion in December 2011.  The July 2011 examiner interviewed the Veteran and conducted a mental status examination, recorded clinical findings, discussed the functional impairment resulting from the Veteran's disability and documented the Veteran's subjective complaints.  As this examination, along with the December 2011 addendum opinion included sufficient detail as to the severity of the Veteran's service-connected PTSD and entitlement to a TDIU, the Board concludes that these examination reports are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issues on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims herein.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claims

A.  Increased Evaluation for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

This appeal arises from the rating decision in which service-connection was established for PTSD effective from July 22, 2010.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Criteria for rating disability due to PTSD are found in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in Diagnostic Code (DC) 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A 70 percent rating warranted if the evidence establishes there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Throughout the initial evaluation period, the Veteran's PTSD has been evaluated as 70 percent disabling.  The pertinent evidence of record, which includes VA treatment records, private treatment records, statements from the Veteran and a July 2011 VA PTSD examination report and December 2011 addendum, noted symptoms that included intrusive thoughts, nightmare, flashbacks, anger, irritability and rage, anxiety, depression, difficulty trusting people, emotional numbness or disassociation, guilt over acts done or seen and not prevented, increased startle reaction, excessive grief or sadness, intrusive memories, social isolation, loss of interest in pleasurable activities, low tolerance to stress, problems with authority, difficulty sleeping, nightmares, panic attacks, night sweats daily intrusive, disturbing thoughts, efforts to avoid thinking about or talking about what happened, moderate difficulty recalling important details of traumatic events, trouble concentrating and hypervigilance. 

A July 2009 private treatment record diagnosed panic disorder and dysthymic disorder.  However, as discussed below, the July 2011 VA examiner considered the panic attack as part and parcel of the Veteran's PTSD but did not endorse a diagnosis of such.   The July 2011 VA PTSD examiner diagnosed the Veteran with PTSD and dysthymic disorder.  The July 2011 VA examiner stated that the Veteran's dysthymic disorder was secondary to PTSD, and considered the combined manifestations.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The July 2011 VA examiner stated that panic disorder was not diagnosed, as the Veteran's panic attacks were better accounted for within his PTSD, and caused by his PTSD.  The July 2011 VA examiner stated that no other disorder was present to account for the observed and reported symptoms.  The July 2011 VA examiner opined that the Veteran's PTSD signs and symptoms, as well as his dysthymic disorder, resulted in significant deficiencies in family relations, social relations, quality of life, thinking and mood and, without appropriate counseling, his PTSD symptoms, especially panic attacks, required continuous medication.

Regarding social contact, the July 2011 VA PTSD examination revealed the Veteran was married to his current and only wife in 1961 and they have one son. During the July 2011 VA PTSD examination, the Veteran reported that if it were up to the him, he would avoid all social contact, but his wife would not allow that to happen.  The July 2011 VA PTSD examiner noted that, while stable, the Veteran's relationship with his wife has been significantly and negatively impacted by his PTSD symptoms with the most apparent effect being that they sleep in separate bedrooms due to his nightmares and subsequent thrashing.  The July 2011 VA examiner stated the Veteran reported that his wife has been very tolerant of his PTSD symptoms, but, as noted above, they no longer sleep together due to his violent nightmares and that his symptoms have causes difficulties between them, but that she is very accommodating to him nonetheless.  The July 2011 VA examiner stated the Veteran reported that if it were up to him, he would have very little if any contact with those outside his family.  A December 2011 private treatment record reported the Veteran had good support from his wife and private treatment records associated with the claims file do not characterize the Veteran's relationships with his family.  

Thus, the evidence has not shown that the Veteran's PTSD disability has resulted in total occupational and social impairment at any point during the rating period.  Specifically, the July 2011 VA examination report, did not characterize the PTSD and dysthymic disorder symptoms as total.  Also, the while the Veteran reported he did not desire contact outside his family, he is able to be persuaded by his wife to engage in social contact.  Further, the evidence reflects he has maintained a relationship with his wife.  The Veteran has not been shown to have functional impairment of the severity comparable to the examples listed in the rating criteria for a 100 percent schedular rating, such as persistent delusions, persistent danger of hurting others, and disorientation to time or place.  Therefore, a 100 percent schedular rating is not warranted because the Veteran does not have total occupational and social impairment.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, the symptoms of the Veteran's PTSD are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported included intrusive thoughts, nightmare, flashbacks, anger, irritability and rage, anxiety, depression, difficulty trusting people, emotional numbness or disassociation, guilt over acts done or seen and not prevented, increased startle reaction, excessive grief or sadness, intrusive memories, social isolation, loss of interest in pleasurable activities, low tolerance to stress, problems with authority, difficulty sleeping, nightmares, panic attacks, night sweats daily intrusive, disturbing thoughts, efforts to avoid thinking about or talking about what happened, moderate difficulty recalling important details of traumatic events, trouble concentrating and hypervigilance, among other similar symptoms.  These symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting a total occupational and social impairment, which is a level of disability above that which the Veteran has been found to have.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board also concludes that the preponderance of evidence is against a finding that the Veteran's PTSD with dysthymic disorder approximated the criteria for a rating higher than 70 percent at any point during the rating period on appeal.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Entitlement to a TDIU

VA may assign a TDIU when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  In such cases, either the Board or the RO may assign TDIU, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014). 

Service connection has been established, at the specified disability ratings, for the following disabilities:  (1) PTSD with secondary dysthymic disorder, currently rated 70 percent; (2) bilateral hearing loss, currently rated 10 percent; (3) gastroesophageal reflux disease, currently rated 10 percent; and (4) erectile dysfunction, currently rated as noncompensable.  The combined rating for compensation is currently 80 percent. 

The Veteran meets the percentage requirements of 38 C.F.R. § 4.16(a).  As explained in the following paragraphs his service-connected disabilities render him unable to secure and follow a substantially gainful occupation. 

In his September 2011 VA Form 21-8940, the Veteran reported four years of college education with training in business.  The September 2011 VA Form 21-8940 also reflected the Veteran last worked for Rockwell International, as a financial advisor, in May1995.  In an October 2011 statement, the Veteran reported that a month before he retired he got so angry at work that he walked out before he hurt someone, got hurt, or lost his job.  He stated he was subsequently placed on medical leave for one month in April 1995 and retired due to his doctor's recommendation.  The Veteran reported he left work in May 1995, after a month of medical leave that was related to his panic attacks.  Additionally, in his October 2011 statement, the Veteran reported that he did not wish to retire at that time as it destroyed his pension and plans for retirement at age 62.  The Veteran further stated that he believed it was very likely that returning to work could very well get someone or himself hurt, as his condition worsens with age.

However, in a December 2011 addendum opinion, a VA examiner opined that with regard to the issue of unemployability, the Veteran was able to perform his job well, working for the same company for 35 years, with appropriate promotions along the way.  Thus, the December 2011 VA examiner opined that the Veteran would be able to seek and maintain gainful employment given an environment that minimized customer contact and under appropriate supervision, that the Veteran's service-connected PTSD, while problematic, was not totally debilitating and did not preclude him from seeking and maintaining gainful employment.  

Conversely, in a February 2011 medical letter, Dr. Lee reported that he had treated the Veteran 20 years for severe panic attacks and significant nightmares associated with PTSD.  Dr. Lee opined that the Veteran was not qualified to perform in the work force as a result of his PTSD.  

The Board concludes that the evidence is sufficient as to whether the Veteran was unable to secure and follow a substantially gainful occupation.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (explaining that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner).  Additionally, in weighing the evidence, the Board finds the February 2015 medical letter from Dr. Lee probative, because as Dr. Lee noted he has treated the Veteran for a number of years and personally observed the Veteran's panic attacks.  Moreover, the December 2011 VA examiner relied on the Veteran's past work history to support the opinion but did not address the Veteran's assertion that he left his job due to his PTSD related symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In light of the above, the Board determines that the evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due solely to service-connected disabilities, and specifically due to his service-connected PTSD with dysthymic disorder.  Accordingly, resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU, throughout the rating period on appeal, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


